Name: 2014/398/EU: Council Decision of 20 June 2014 appointing three Italian members and four Italian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2014-06-27

 27.6.2014 EN Official Journal of the European Union L 188/64 COUNCIL DECISION of 20 June 2014 appointing three Italian members and four Italian alternate members of the Committee of the Regions (2014/398/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Three members' seats have become vacant following the end of the terms of office of Mr Luis DURNWALDER, Mr Ugo CAPPELLACCI and Mr Luciano CAVERI. Four alternate members' seats have become vacant following the end of the terms of office of Mr Vito DE FILIPPO, Mr Roberto BOMBARDA, Ms Federica SEGANTI and Ms Alessia ROSOLEN, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr Arno KOMPATSCHER, Consigliere e Presidente della Provincia Autonoma di Bolzano  Mr Raffaele CATTANEO, Consigliere della Regione Lombardia e Presidente del Consiglio regionale  Mr Augusto ROLLANDIN, Presidente della Regione Autonoma Valle d'Aosta and (b) as alternate members:  Mr Marcello Maurizio PITTELLA, Presidente della Regione Basilicata  Mr Ugo ROSSI, Presidente della Provincia Autonoma di Trento  Mr Francesco PERONI, Assessore della Regione Friuli Venezia Giulia  Mr Franco IACOP, Consigliere e Presidente del Consiglio della Regione Friuli Venezia Giulia. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 20 June 2014. For the Council The President G. A. HARDOUVELIS (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.